Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application repeats a substantial portion of prior Application No. 62/473,732, filed March 20, 2017, and adds disclosure not presented in the prior application. Because this application names the inventor or at least one joint inventor named in the prior application, it may constitute a continuation-in-part of the prior application. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 etseq.

Information Disclosure Statement
The IDS submission on 9/7/2021 has been received and the references therein reviewed.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicants has amended the independent claims 1, 11, and 20 to state “accumulating, followed by saturating, the eight products with previous contents of the doubleword elements (M,N) of the identified destination matrix…” which is unclear.  While the prior amendments better clarify what steps are doing, the details of what the saturation step now appears ill defined and/or the claims are idiomatically incorrect.  Clarification and revision, e.g. separating the saturating part out into the next step, would help.  For the purpose of examination Examiner will interpret the claim as the accumulation step doing what is described with a saturating step following where the saturating is broad and may be on any data.
Further the language of the claims have raised the issue of what the claims cover, specifically the claims rely heavily on functional language limitations with seemingly generic hardware but also do so using future tense or infinitive forms (e.g. “to decode”) which in combination leaves it unclear what the meets and bounds of the claims now are.  It’s unclear if this is an attempt to invoke 112(f) or not as the hardware, absent the functional language, is generic but the specification refers to some elements (e.g. FIG. 13) with similarly generic names that have some matching but not entirely.  For example, is the “execution circuitry” meant to be execution circuitry 1311, the specific matrix operations circuitry 1327, the execution circuitry 2108, or something else?  The claims fail "to provide a clear-cut indication of the scope of the subject matter embraced by the claim.” In re Swinehart, 439 F.2d 210, 213 (CCPA 1971).  Unlimited functional claim limitations that extend to all means or methods of resolving a problem may not be adequately supported by the written description or may not be commensurate in scope with the enabling disclosure, both of which are required by 35 U.S.C. 112, first paragraph. In re Hyatt, 708 F.2d Ariad, 598 F.3d at 1340.  The use of a decoder circuity and execution circuitry, not specific hardware, could be viewed as an attempt to cover all means or methods, again compounded by the lack of clarity if the claims are meant to invoke 112(f) or not.  Clarification is needed.
When a claim limitation employs functional language, the examiner’s determination of whether the limitation is sufficiently definite will be highly dependent on context (e.g., the disclosure in the specification and the knowledge of a person of ordinary skill in the art). Halliburton Energy Servs., 514 F.3d at 1255.  Functional limitations denote a system that is capable of doing something and in the context of computer architecture systems are known to be reconfigurable, programmable, or able to emulate different systems and in this specific case, given that the majority of the claim limitations are functional and purely in the future tense / infinitive form, it remains unclear what exactly the claims do and do not cover.  While there is nothing against infinitive form use in of itself, the concern here is that nearly every element of the claim is predicated on some infinitive form which is a future speculative action when used to define potential patentable weight.  When dealing with limitations using a similar phrase, “configured to”, the claims should be evaluated in light of the specification and whether or not the specification makes it clear that the elements are specifically configured or appear merely generic but as noted, the specification doesn’t appear to detail any special aspects of the decoder or execution circuity so the bounds of the claim are unclear, especially with the speculative or future tense of inventive verbs.  For example, does Applicant seek coverage on any and all systems with decoder circuitry and execution circuitry that may be able to execute a matrix load/store operation as claimed – as in the unlimited coverage concern above - or are the claims intended to be limited to a specific hardware that can carry out a specific instruction (e.g. TDP4BIT) itself and/or its decoding/execution?  Applicant’s clarification is requested either by amending the claims or clarifying the intent on the record to provide a map for the public to understand the boundaries of the patent protection and provide clear notice of patent rights (See MPEP 2173).
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Applicant has amended the independent claims 1, 11, and 20 to state “a single tile dot product instruction” (emphasis added) which is not supported in the original disclosure. The specification does not limit the scope of the invention to decode a single instruction or the occurrence of one tile dot product instruction. Examiner notes this is based on the understanding that ‘single’ means ‘only one’ as used in related applications (e.g. 15/859,271) using similar language.
Applicant has previously amended the independent claims 1, 11, and 20 to state “accumulating, followed by saturating, the eight products with previous contents of the doubleword elements (M,N) of the identified destination matrix…” which is not supported in the original disclosure.  As noted above 
First, the original disclosure never denotes an ordering to the accumulation and saturation operations.  Instead the specification appears to denote (a) they are the same operation and/or overlapping, e.g. [0094] “Addition/saturation (accumulator) circuitry 813…”, (b) they are grouped together, e.g. [0174] “accumulating and saturating the eight products…”, and/or (c) saturation is unrelated to accumulation and based on sign or unsigned conditions, e.g. FIG. 24A and [0182].  The closest rationale comes in FIG. 21 which shows accumulator 2114 outputting to saturation circuit 2116 but there’s no details to convey that the saturation doesn’t happen alongside the accumulation in some manner especially with the number of inputs possible to the accumulator.  Even assuming arguendo, that there is some suggested ordering, it’s only implied by a single figure whereas the specification as a whole (e.g. FIG. 22, [0094], [0174], [0178], [0182], etc) seems to contradict that, most commonly where they’re the same operation.  Second, the specification never discloses that accumulation is done with the eight products with the previous contents of the doubleword elements.  Support is limited outside of the near exact language called out as an example but at least in FIG. 21, assuming this is where Applicant would argue support, it appears to illustrate the accumulation is of the eight products themselves but doesn’t appear to be involved with the prior contents.  While these limitations are both problematic on their own, in combination as written there is no clear support.  As noted, even if Applicant were to argue some implied ordering in FIG. 21, it’s clear the accumulator 2114 isn’t involved with the prior contents then.  At best, FIG. 21 notes the saturation circuit is involved with the previous contents ([0162]) but this appears described as not involving the accumulation of them.  There is insufficient evidence that, at the time of filing, Applicant had possession of the invention as now claimed.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the computation of a dot product of two matrices.  The limitations are presented in a manner that, under its broadest reasonable interpretation, cover a mathematical operation but for the recitation of generic computer components.  That is, other than reciting a decoder, execution circuit, and the general format of an instruction (i.e. opcode to tell the processor what to do, sources as inputs, destination as output targets) nothing in the claim precludes the step from practically being performed in the mind in calculation.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application because the claim only recites the generic elements of a processor pipeline (decoder and execution w/ an FMA) and the generic format of an instruction (opcode, sources, destinations).  The processor is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  See MPEP 2106.05(f), for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1983. See also 573 U.S. at 224, 110 USPQ2d at 1984.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements are generic computer components.  The claims are not patent eligible.
Even assuming arguendo, that some elements are beyond that, they would be considered insignificant extra solution activity identified in MPEP 2106.05 (d) as well-understood, routine, and e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); (a computer is a form of a network internally) and/or storing and retrieving information in memory Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.

Prior Art Consideration
The current claims stand rejected under 35 USC 101 and 112 but are otherwise allowable over the prior art of records.  Specifically the prior art fails to teach the exact calculation process as disclosed in the claims.  Given the formal matters though the claims are not allowable at this time.

Response to Arguments
Applicants arguments filed 9/7/2021 have been fully considered but they are not persuasive.  Applicant argues in substance:
As noted in MPEP 707.07(d), "[t]he examiner should, as a part of the first Office action on the merits, identify any claims which he or she judges, as presently recited, to be allowable and/or should suggest any way in which he or she considers that rejected claims may be amended to make them allowable." Applicant respectfully requests suggestions regarding allowability including claim amendment suggestions. Providing this prescribed guidance is in the interest of compact prosecution.
Examiner is not aware of amendments that will make the claims allowable at this time. Examiner would suggest removing the limitations in question under 112 written description concerns and placing the general flow of the claims in a more definite state so as to clearly convey that which is actually covered, e.g. reduce or 
The Office action on page 3 alleges "accumulating, followed by saturating, the eight products with previous contents of the doubleword elements (M,N) of the identified destination matrix ... " is unclear. One of ordinary skill in the art would understand what is claimed when the claims are read in light of the specification. The Office action even admits on page 6 that "FIG. 21 which shows accumulator 2114 outputting to saturation circuit 2116".
This argument is not persuasive. Applicant is taking the comments on page 6 out of context. As noted the claim is not idiomatically correct as written, that has little to do with one of the conflicting examples of accumulation and saturation in the specification as matters of clarity and support and independent.
The Office action alleges on pages 3-5 that the use of an infinitive is indefinite. Applicant is unaware of any binding precedent that agrees with that. Applicant submits that it is proper to use the infinitive form here to cover embodiments where a processor as recited in Applicant's claims is not necessarily powered on. Applicant is willing to discuss this further should the Office assert a legal rationale behind its rejection. Otherwise, Applicant respectfully requests that this rejection be removed.
Examiner has not rejected the claims solely for using an infinitive form. Examiner has repeatedly stressed the issue is with the overall context, including but not limited to the repeated use of the infinitive form. Examiner has already provided the supporting legal rationale in combination with the rejections made in the last action on 4/7/2021: MPEP 2173, In re Swinehart, Halliburton Energy Servs, In re Hyatt, and Ariad
Further, "[t]he examiner has the initial burden of presenting by a preponderance of evidence why a person skilled in the art would not recognize in an applicant's disclosure a description of the invention defined by the claims." Wertheim, 541 F.2d at 263, 191 USPQ at 97 (emphasis added). The Office action has not done so, for the reasons discussed herein.
Examiner has met that burden. Applicant’s arguments at this point are little more than allegations of patentability with regard to the 112(b)/second concerns and do not effectively refute the concerns raised.
The Office action admits on page 6 that "FIG. 21 which shows accumulator 2114 outputting to saturation circuit 2116". As recited in MPEP § 2163: An applicant may show possession of an invention by disclosure of drawings or structural chemical formulas that are sufficiently detailed to show that applicant was in possession of the claimed invention as a whole. See, e.g., Vas-Cath, 935 F.2d at 1565, 19 USPQ2d at 1118 ("drawings alone may provide a 'written description' of an invention as required by Sec. 112"). The Office action then makes the unsupported and unclear conclusion that "[a]t best, FIG. 21 notes the saturation circuit is involved with the previous contents ([0162]) but this appears described as not involving the accumulation of them."
This argument is not persuasive. First, the argument ignores the entirety of the rejection. Second, the limitation in question “accumulating, followed by saturating, the eight products with previous contents of the doubleword elements (M,N) of the identified destination matrix
Applicant submits that the claims are not directed to an abstract idea (nor has the Office action set forth an adequate rationale as to why the claims are somehow abstract), and assuming arguendo the claims are directed to an abstract idea, Applicant submits that the claims amount to significantly more than an abstract idea itself and/or recite additional elements that integrate any judicial exception into a practical application.
Examiner respectfully disagrees. The claims are directed to an instruction for calculating a dot product, a mathematical operation. This is a clear abstract idea as per the 2019 PEG. The claims additionally recite decode circuitry and execution circuitry, which neither tie the mathematical operation to a practical application nor convey significantly more than the abstract idea. 
Applicant's claimed processor in independent claim 1 (and similarly in the method of independent claim 11, and the system in independent claim 20) is directed to an improvement to computer functionality…The decode circuitry and execution circuitry are specific structure and not a "generic computer" as alleged in the Office action.
Examiner respectfully disagrees. Applicant appears to contend that because their generically claimed hardware is used for a specific abstract idea that it is now a particular machine. This is incorrect. It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine. Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014). See also TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (mere recitation of concrete or tangible components is not an inventive concept); Eon Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 623, 114 USPQ2d 1711, 1715 (Fed. Cir. 2015) (noting that Alappat’s rationale that an Bilski and Alice Corp. decisions). If applicant amends a claim to add a generic computer or generic computer components and asserts that the claim recites significantly more because the generic computer is 'specially programmed' (as in Alappat, now considered superseded) or is a 'particular machine' (as in Bilski), the examiner should look at whether the added elements integrate the exception into a practical application or provide significantly more than the judicial exception. Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 223-24, 110 USPQ2d 1976, 1983-84 (2014). See In re Alappat, 33 F.3d 1526, 1545 (Fed. Cir. 1994); In re Bilski, 545 F.3d 943 (Fed. Cir. 2008).  In the above, Examiner has considered the whether the elements integrate the abstract idea into a practical applicant and determined that they do not.  The claims are directed to an abstract idea, calculating a dot product, on generic computing elements without significantly more.
The Office action on page 11 alleges that "decoders and execution circuits are generic parts of a computer". This is incorrect and does not correctly quote Applicant's claim language.
Examiner respectfully disagrees. Decoders and execution circuits are most certainly generic parts of a computer. They are essential elements of an instruction pipeline and included in most, if not all, processors.
Applicant notes that PAIR indicates this application is currently classified as Class/Subclass: 712 / 208000
This argument is not persuasive. All incoming applications are classified somewhere, the classification has no bearing on patent eligibility.
In Visual Memory LLC v. NVIDIA Corporation, the Federal Circuit stated the requirement to "ask whether the claims are directed to an improvement to computer functionality versus being directed to an abstract idea." Applicant's claims are improvements to the functioning of a processor (e.g., of a computer) itself, and as such Applicant's claims are not directed to an abstract idea and/or are "significantly more" than an abstract idea itself.
Examiner respectfully disagrees. Examiner has evaluated the claims and has provided legal rationale for the conclusion that the claims are directed to an abstract idea. As previously noted there does not appear to be a clear improvement to computer functionality, the claims are directed to an instruction for carrying out a specific dot product operation. Based on context it appears Applicant is trying to argue that the improvement is that they use one instruction to do the dot product operation as opposed to two or more but the claims don’t convey the details of that – i.e. the alleged improvement. For example how is the decoder improved to decode this new instruction or how is the execution unit improved to execute this new instruction?
The claims herein are directed to an embodiment of a novel and non-obvious instruction…
This argument is not persuasive. Novelty and obviousness are not an indication that the claims are eligible. It’s possible for someone to claim an abstract idea no one has disclosed previously. Patent eligibility is evaluated separately from novelty and obviousness. With regards to Applicant’s remarks about “a novel, non-obvious instruction” Examiner will remind Applicant that instructions themselves may be viewed 
Under the USPTO's Step 2A, Prong One, the Applicant's processor in independent claim 1 (and similarly in the method of independent claim 11, and the system in independent claim 20) does not recite a judicial exception. Similar to example 38 (claim 1) of the USPTO's "2019 PEG Examples 37 through 42" issued January 7, 2019, the Applicant's processor in independent claim 1 (and similarly in the method of independent claim 11, and the system in independent claim 20) does not recite a mathematical relationship, formula, or calculation. While some of the limitations may be based on mathematical concepts, the mathematical concepts are not recited in the claims.
Examiner respectfully disagrees. The claims explicitly disclose a dot product being calculated by the execution circuit. Calculation of a dot product is a mathematical concept.
Assuming arguendo that Applicant's processor in independent claim 1 (and similarly in the method of independent claim 11, and the system in independent claim 20) recites a judicial exception, Applicant's processor in independent claim 1 (and similarly in the method of independent claim 11, and the system in independent claim 20) recites additional elements that integrate the exception into a practical application of the exception under the USPTO's Step 2A, Prong Two. For example, Applicant's independent claim 1 (and similarly in the method of independent claim 11, and the system in independent claim 20) recites the additional elements of circuitry (e.g., decode circuitry and execution circuitry) of a processor…
Examiner respectfully disagrees. The additional circuitry disclosed, the decode circuitry and execution circuitry, are disclosed in a generic manner save for their association with the abstract idea. As noted in prior actions, a general purpose Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014). Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 223-24, 110 USPQ2d 1976, 1983-84 (2014).
Applicant's processor in independent claim 1 (and similarly in the method of independent claim 11, and the system in independent claim 20) is not recited at a high level of generality. Instead, Applicant's processor in independent claim 1 (and similarly in the method of independent claim 11, and the system in independent claim 20) recites particular circuitry to perform particular operations responsive to a particular instruction
Examiner respectfully disagrees. As noted above a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine. Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014). The PEG also states that “Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f)” (emphasis added) is not indicative of integration into a practical application.
With regards to the 101 arguments as a whole, Applicant appear to content that there is no abstract idea disclosed and if there is then they’re tied to a practical application or recite significantly more. The claims disclose the performance of a dot product operation, framed in the execution of an instruction on generically claimed hardware. Calculating a dot product is a mathematical concept, an Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014). The claims, as currently written, are ineligible. If Applicant wishes to resolve this matter, Examiner would suggest specifically detailing the improvements made to the decoder or execution circuitry to enable the instruction, not details of the instruction itself. Instructions are software and are not generally patentable so the focus needs to be on the hardware itself.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William B Partridge whose telephone number is (571)270-1402.  The examiner can normally be reached on Mon-Fri Noon-3 Pacific.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on 571-270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/William B Partridge/Primary Examiner, Art Unit 2183